Putnam Global Energy Fund Before you invest, you may wish to review the funds prospectus, which contains more information about the fund and its risks. You may obtain the prospectus and other information about the fund, including the statement of additional information (SAI) and most recent reports to shareholders, at no cost by visiting putnam.com/funddocuments, calling 1-800-225-1581, or e-mailing Putnam at funddocuments@putnam.com. The funds prospectus and SAI, both dated 12/30/09, and the independent registered public accounting firms report and financial statements in the funds annual report to shareholders dated 8/31/09, are incorporated by reference into this summary prospectus. Goal Putnam Global Energy Fund seeks capital appreciation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares beginning on page 54 of the funds prospectus and in How to buy shares beginning on page II1 of the funds SAI. Shareholder fees (fees paid directly from your investment) Maximum deferred sales charge (load) Maximum sales (as a percentage of charge (load) original purchase imposed on purchases price or redemption Redemption fee (as (as a percentage of proceeds, whichever a percentage of total Share class offering price) is lower) redemption proceeds) Class A 5.75% NONE* 1.00% Class B NONE 5.00%** 1.00% Class C NONE 1.00% 1.00% Class M 3.50% NONE* 1.00% Class R NONE NONE 1.00% Class Y NONE NONE 1.00% 2 Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Total and service annual fund Expense Share Manage- (12b-1) Other operating reimburse- Net class ment fees fees expenses expenses ment expenses^ Class A 0.70% 0.25% 2.31% 3.26% (1.73)% 1.53% Class B 0.70% 1.00% 2.31% 4.01% (1.73)% 2.28% Class C 0.70% 1.00% 2.31% 4.01% (1.73)% 2.28% Class M 0.70% 0.75% 2.31% 3.76% (1.73)% 2.03% Class R 0.70% 0.50% 2.31% 3.51% (1.73)% 1.78% Class Y 0.70% N/A 2.31% 3.01% (1.73)% 1.28% * A deferred sales charge of 1.00% on class A shares and of 0.65% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge. ** This charge is phased out over six years. ^ Reflects projected expenses under a new expense arrangement, under which Putnam Investment Management, LLC (Putnam Management) is contractually obligated through December 30, 2010 to limit certain other expenses of the fund to an annual rate of 0.20% of the funds average net assets. This obligation may be modified or discontinued by agreement between Putnam Management and the Board of Trustees at any time. The new expense arrangement also gives effect to changes in the funds investor servicing contract and changes in the allocation of certain expenses among the Putnam funds. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $722 $1,369 $2,038 $3,817 Class B $731 $1,363 $2,112 $3,946 Class B (no redemption) $231 $1,063 $1,912 $3,946 Class C $331 $1,063 $1,912 $4,108 Class C (no redemption) $231 $1,063 $1,912 $4,108 Class M $549 $1,305 $2,081 $4,105 Class R $181 $916 $1,674 $3,669 Class Y $130 $767 $1,430 $3,205 3 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the funds shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate from its commencement of operations (12/18/08) through its fiscal year end (8/31/09) was 29%. Investments, risks and performance Investments For this non-diversified fund concentrating in the energy industries, we invest mainly in common stocks (growth and value stocks or both) of large and midsize companies worldwide that we believe have favorable investment potential. Potential investments include companies involved in the exploration, production, development and refinement of conventional and alternative sources of energy. We may consider, among other factors, a companys valuation, financial strength, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. We may also use derivatives, such as futures, options, warrants and swap contracts, for both hedging and non-hedging purposes, and may engage in short sales of securities. Risks It is important to understand that you can lose money by investing in the fund. The prices of stocks in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. The energy industries may be affected by fluctuations in energy prices, energy conservation, exploration and production spending, government regulations, weather, world events and economic conditions. International investments traded in foreign currencies carry the risk of the adverse impact of exchange rates on values. International investments may carry risks associated with potentially less stable economies or governments, such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation. Emerging-market securities can be illiquid. Our use of derivatives may increase these risks by, for example, increasing exposure or, in the case of many over-the-counter instruments, by being illiquid because of the potential inability to terminate or sell derivatives positions. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Our policy of concentrating on a limited group of industries and the funds non-diversified status, which means the fund invests in fewer issuers, can increase the funds vulnerability to common 4 economic forces and may result in greater losses and volatility. Our use of short selling may result in losses if the securities appreciate in value. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance Performance information for the fund will be available after the fund completes a full calendar year of operation. Your funds management Investment advisor Putnam Investment Management, LLC Portfolio managers Steven Curbow, Analyst, Portfolio manager of fund since 2008 Jessica Wirth, Analyst, Portfolio manager of fund since 2008 Purchase and sale of fund shares You can open an account, purchase and/or sell fund shares, or exchange them for shares of another Putnam fund by contacting your financial advisor or by calling Putnam Investor Services at 1-800-225-1581. When opening an account, you must complete and mail a Putnam account application, along with a check made payable to the fund, to: Putnam Investor Services, P.O. Box 8383, Boston, MA 02266-8383. The minimum initial investment of $500 is currently waived, although Putnam reserves the right to reject initial investments under $500 at its discretion. There is no minimum for subsequent investments. You can sell your shares back to the fund or exchange them for shares of another Putnam fund any day the New York Stock Exchange is open, either through your financial advisor or directly to the fund. Shares may be sold or exchanged by mail, by phone, or online at putnam.com. Some restrictions may apply. 5 Tax information The fund normally distributes any net investment income and any net realized capital gains annually. These distributions may be taxed as ordinary income or as capital gains, unless the shares are held through a qualified retirement plan. Financial intermediary compensation If you purchase the fund through a broker/dealer or other financial intermediary (such as a bank or financial advisor), the fund and its related companies may pay that intermediary for the sale of fund shares and related services. Please bear in mind that these payments may create a conflict of interest by influencing the broker/dealer or other intermediary to recommend the fund over another investment. Ask your advisor or visit your advisors Web site for more information. Additional information, including current performance, is available at putnam.com/funddocuments, by calling 1-800-225-1581, or by e-mailing Putnam at funddocuments@putnam.com. 6 This page left blank intentionally. 7
